Citation Nr: 0821626	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from December 1972 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  

The Board remanded the case for additional development in 
November 2007.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed hepatitis C did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board finds that 
the content requirements of a notification letter have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in July 2004 and 
December 2007 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The veteran's initial duty to assist 
letter was provided before the adjudication of his claim.  
The Board also notes that in December 2007 the RO provided 
notice with respect to the disability rating and effective-
date elements of the claim, See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter of July 2004 was provided prior 
to the initial adjudication of the claim.  In addition, the 
veteran was provided an opportunity to submit evidence 
following the issuance of the December 2007 letter, and his 
claim was subsequently readjudicated.  There has been no 
prejudice as a result of the timing of the notice.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable review has been obtained.  The veteran was afforded 
a VA examination.  Most of his post service treatment records 
have been obtained.  The RO attempted to obtain additional 
post-service treatment records from a private doctor, but the 
veteran did not respond to May 2006 letter asking that he 
complete and return an authorization form.  The Board also 
notes that although additional VA treatment records exist 
which have not been obtained, the Board finds that a remand 
for the purpose of obtaining such records is not required 
because the records were described in detail by a VA examiner 
who reviewed electronic copies of such records.  Records from 
the Social Security Administration have also been presented.  
The veteran was scheduled for a hearing before a Veterans Law 
Judge, but he failed to appear for that hearing and did not 
request that it be rescheduled.  Therefore, the hearing 
request is deemed to have been withdrawn.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through the air injections that were used 
to administer vaccinations during service.  He also asserts 
that there is a possibility that razor blades were shared 
during service.  He cited these factors in a hepatitis C risk 
factors questionnaire which he submitted to the VA.  In the 
same questionnaire he denied having ever used intravenous 
drugs, intranasal cocaine, engaging in high risk sexual 
activities, having had hemodialysis, tattoos, body piercings, 
acupuncture with non-sterile needles, or a blood transfusion.  
With respect to whether he had been a healthcare worker who 
was exposed to contaminated blood or fluids, he indicated 
that he had been a hospital employee between 1967 and 1970 at 
a hospital in Mississippi.

The veteran's service medical records do contain several 
references to vaccinations, but they do not contain any 
mention of treatment for hepatitis.  The report of a medical 
history given by the veteran in April 1974 for the purpose of 
his separation from service shows that he denied having a 
history of jaundice, hepatitis or liver trouble.  The report 
of a medical examination conducted at that time is negative 
for any complaint, finding or diagnosis of hepatitis.  All 
bodily systems were normal on clinical evaluation.  The Board 
also notes that the veteran's DD 214 reflects that his 
military occupational specialty was electrician repair parts 
specialist with a secondary specialty of stock control 
specialist.  Such occupational specialties would not have 
resulted in any increased risk of exposure to blood or blood 
products.  

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  For example, a 
private medical record dated in April 2003 reflects that the 
veteran had a positive hepatitis C test, but that he had no 
obvious risk factors.  There was no competent medical 
evidence of record showing that the hepatitis C may be 
related to service.  Another private record dated in April 
2003 indicates that the veteran had previously been found to 
have hepatitis C in August 2001.  This diagnosis would have 
been approximately 27 years after service.  

The Board has noted that the veteran expressed his own belief 
that the hepatitis C was related to vaccinations during 
service.  However, lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).    

The veteran's attorney has submitted a copy of a letter dated 
in July 1998 from the Assistant Secretary of Defense which 
indicates that they had no evidence that service members had 
acquired blood borne infections as a result of the use of jet 
injectors, but that concerns over the safety of the jet 
injectors had prompted the discontinuance of use of such 
injectors.  It was noted that laboratory studies in Brazil 
and the United Kingdom suggested that blood borne 
transmission theoretically could occur.  The attorney also 
presented a copy of "General Recommendations on Immunization 
Recommendations of the Advisory Committee on Immunization 
Practices" which indicates that potential risk for disease 
transmission would exist if a jet injector nozzle became 
contaminated with blood during an injection and was not 
properly cleaned and disinfected before subsequent 
injections.  A copy of a Department of Defense study titled 
"Vaccines in the Military: A Department of Defense Review of 
Vaccine Policy and Practice" dated in August 1999 indicates 
that during a visit of a military training facility it was 
noted that jet injector nozzles were frequently contamination 
with blood, yet sterilization practices were frequently 
inadequate or not followed.  Finally, the attorney submitted 
an article titled "Vaccine Weekly" dated in August 2001 
which indicates that the use of jet injectors can result in 
transfer of blood in sufficient quantity to transmit 
hepatitis B.  

The Board notes, however, that these are studies which 
pertained to persons other than the veteran.  Therefore, the 
articles cannot be said to contain medical opinion 
demonstrating that the veteran's hepatitis was attributable 
to a jet injection in service.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  The information provided in these 
reports is generic in the linkage of jet injectors to 
hepatitis C, and the reports are too general and inconclusive 
in this case to support a nexus opinion.  

The report of a VA examination conducted in January 2008 
reflects that the veteran denied a history of risk factors 
for hepatitis C such as illicit drug use, multiple sexual 
partners.  He also reported that he worked as a nurse aid at 
a hospital before service, but he denied having any exposure 
to infected blood or bodily fluids.  It was noted that he 
believed that his only possible risk factor was when he was 
inoculated with a jet air gun when in basic train.  However, 
the fact that the veteran's own account of the etiology of 
his disability was recorded in the VA examination report is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The only competent medical opinion regarding the etiology of 
the veteran's diagnosed /hepatitis C weighs against the claim 
for service connection.  The same report of an infectious 
diseases examination conducted by the VA in January 2008 
shows that the examiner concluded that the etiology of the 
veteran's hepatitis C was "less likely as not (less than 
50/50 probability) caused by or a result of [the] period of 
military service from December 1972 to 1974."  The examiner 
noted that the reason for his opinion was because the veteran 
had been admitted to the Memphis VAMC in April 2007 for 
opioid dependence and detoxification based on the examiner's 
review of the electronic medical record.  The examiner noted 
that the veteran completed 34 days of the program then left 
early because there was an opening at a local half-way house 
where he could complete his treatment.  The admission history 
and discharge summary cited previous substance abuse 
treatment in 1991 and 1996 but without any successful 
prolonged periods of abstinence post treatment.  The 
veteran's drug of choice at the time of his admission was 
intravenous Dilauid.  The examiner concluded that although 
the veteran had denied a history of illicit drug use when 
questioned during the examination about hepatitis C risk 
factors, it was more likely than not that the veteran was 
infected with Hepatitis C secondary to intravenous drug use 
and not as a result of being inoculated with a jet gun during 
his period of active duty.    

In summary, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until many 
years after separation from service, to his period of 
service.  To link the disorder to an air gun injection during 
service rather than post service IV drug use would be purely 
speculative.  The only competent opinion which is of record 
weighs against the claim.  Therefore, the Board finds that 
hepatitis C was not present during service, and did not 
develop after service as a result of any incident in service.  
Accordingly, the Board concludes that hepatitis C was not 
incurred in or aggravated by service.




ORDER

Service connection for hepatitis C is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


